IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON
                           Assigned on Briefs February 5, 2002

         STATE OF TENNESSEE v. TERRANCE DESHONE KINNIE

                      Appeal from the Circuit Court for Madison County
                             No. 00-565   Roger A. Page, Judge



                    No. W2001-00483-CCA-R3-CD - Filed March 8, 2002


The Defendant, Terrance Deshone Kinnie, was convicted of second degree murder. After a
sentencing hearing the Defendant was sentenced to twenty-three years in the Department of
Correction. On appeal, the Defendant contends that the evidence is insufficient to support a verdict
of guilty beyond a reasonable doubt. We affirm the judgment of the trial court.


      Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

DAVID H. WELLES, J., delivered the opinion of the court, in which DAVID G. HAYES and ROBERT W.
WEDEMEYER , JJ., joined.

Daniel J. Taylor, Jackson, Tennessee, for the appellant, Terrance Deshone Kinnie.

Paul G. Summers, Attorney General and Reporter; J. Ross Dyer, Assistant Attorney General; Jerry
Woodall, District Attorney General; and Shaun Brown, Assistant District Attorney General, for the
appellee, State of Tennessee.

                                            OPINION

         The State’s proof established that on June 4, 1999, Pierre Chapman was approaching the
home of his friend Larry Glenn when the Defendant stepped onto Mr. Glenn’s porch, put a gun to
Mr. Chapman’s head and demanded money. While the Defendant took money from Mr. Chapman’s
pocket, Mr. Chapman grabbed the gun, and the two men began to struggle for control of the weapon.
The gun was fired at least once during the struggle. The gun eventually fell to the ground, and Mr.
Chapman kicked it off the porch into the yard. During the fight, Mr. Glenn came out of the house
and joined the fray, pushing both men into the yard. According to Mr. Chapman, the Defendant was
able to retrieve the gun. The Defendant then opened fire at Mr. Glenn and Mr. Chapman as they fled
into the house. One of the shots fired by the Defendant struck Mr. Glenn, damaging his heart and
lungs. Several other bullet holes were found in the door of the home. Mr. Glenn died of the gunshot
wound.
        The Defendant, a drug dealer, contended at trial that Mr. Chapman asked him to come into
the house so he could buy crack cocaine from the Defendant. However, when the two reached the
porch, Mr. Chapman pulled a gun on the Defendant. The Defendant agreed that a struggle for the
gun took place, however, he insisted that Mr. Glenn was shot accidently when the gun discharged
during the struggle. The Defendant stated that he and Mr. Glenn were both holding the gun when
the fatal shot was fired.

                                            SUFFICIENCY

        The Defendant contends on appeal that the evidence presented at trial is insufficient to
support his conviction. We disagree. Tennessee Rule of Appellate Procedure 13(e) prescribes that
“[f]indings of guilt in criminal actions whether by the trial court or jury shall be set aside if the
evidence is insufficient to support the findings by the trier of fact of guilt beyond a reasonable
doubt.” Evidence is sufficient if, after reviewing the evidence in the light most favorable to the
prosecution, any rational trier of fact could have found the essential elements of the crime beyond
a reasonable doubt. See Jackson v. Virginia, 443 U.S. 307, 319 (1979); State v. Smith, 24 S.W.3d
274, 278 (Tenn. 2000). In addition, because conviction by a trier of fact destroys the presumption
of innocence and imposes a presumption of guilt, a convicted criminal defendant bears the burden
of showing that the evidence was insufficient. See McBee v. State, 372 S.W.2d 173, 176 (Tenn.
1963); see also State v. Buggs, 995 S.W.2d 102, 105-06 (Tenn. 1999); State v. Evans, 838 S.W.2d
185, 191 (Tenn. 1992); State v. Tuggle, 639 S.W.2d 913, 914 (Tenn. 1982).

        In its review of the evidence, an appellate court must afford the State “the strongest legitimate
view of the evidence as well as all reasonable and legitimate inferences that may be drawn
therefrom.” Tuggle, 639 S.W.2d at 914; see also Smith, 24 S.W.3d at 279. The court may not “re-
weigh or re-evaluate the evidence” in the record below. Evans, 838 S.W.2d at 191; see also Buggs,
995 S.W.2d at 105. Likewise, should the reviewing court find particular conflicts in the trial
testimony, the court must resolve them in favor of the jury verdict or trial court judgment. See
Tuggle, 639 S.W.2d at 914. All questions involving the credibility of witnesses, the weight and
value to be given the evidence, and all factual issues are resolved by the trier of fact, not the appellate
courts. See State v. Morris, 24 S.W.3d 788, 795 (Tenn. 2000); State v. Pappas, 754 S.W.2d 620,
623 (Tenn. Crim. App. 1987).

        The Defendant was convicted of the knowing killing of Larry Glenn. See Tenn. Code Ann.
§ 39-13-210. Taken in the light most favorable to the State, the evidence is sufficient to support the
conviction. During an aggravated robbery attempt, the Defendant became involved in a struggle with
two men over his firearm. After regaining control of the weapon, the Defendant fired several shots
at Mr. Glenn and Mr. Chapman as they were fleeing into the house. Mr. Glenn was struck by one
of these shots and died. Clearly, the Defendant acted knowingly in firing the pistol at two fleeing
men, and we find the evidence sufficient to support the Defendant’s conviction for second degree
murder.




                                                   -2-
        The Defendant chiefly argues that the evidence is insufficient due to alleged inconsistencies
in the testimony of several of the State’s witnesses. He also asserts that testimony presented by
defense witnesses contradicted testimony presented by the prosecution witnesses. However, any
such inconsistencies were resolved by the trier of fact in favor of the State, and we are bound by that
resolution. See Morris, 24 S.W.3d at 795; Pappas, 754 S.W.2d at 623. Reviewing the evidence in
the light most favorable to the prosecution, a rational trier of fact could have found the essential
elements of second degree murder beyond a reasonable doubt.

                                          CONCLUSION

      After a thorough review of the record, we conclude that the evidence is sufficient to support
the Defendant’s conviction for second degree murder. The judgment of the trial court is
AFFIRMED.




                                                       ___________________________________
                                                       DAVID H. WELLES, JUDGE




                                                 -3-